DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted August 25, 2021, has been received.  The amendment of claim 1 and addition of new claims 13-20 are acknowledged.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a liquid discharge head having a plurality of nozzles, a plurality of pressure chambers, a common supply main channel, a plurality of common collection branch channels, and a common collection main channel.
The cited art, U.S. Patent Pub. 2017/0253037 (“Kobayashi”), discloses a similar liquid discharge head also having a plurality of nozzles, a plurality of pressure chambers, a common supply main channel, a plurality of common collection branch channels, and a common collection main channel.  However, the cited art does not appear to explicitly disclose or suggest an interval between two of the plurality of nozzles adjacent to each other is: smallest in the second direction; second smallest in the first direction; and third smallest in a third direction different from the first direction and the second direction, and2Application No. 16/871,769 Reply to Office Action of June 23, 2021the third direction is in a longitudinal direction of each of the plurality of common- supply branch channels and the plurality of common-collection branch channels.  Thus, the specific configuration of the claimed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ERICA S LIN/Primary Examiner, Art Unit 2853